            Case 1:18-cv-00645-DAD-GSA Document 60 Filed 05/26/20 Page 1 of 2



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   BARRY L. BROOKINS,                            1:18-cv-00645-DAD-GSA-PC
12                   Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                   TO COMPEL AS PREMATURE
13          vs.                                    (ECF No. 59.)
14   RAJENDRA DWIVEDI,
15                 Defendant.
16

17            Barry L. Brookins (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
18   action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s Complaint filed on
19   May 10, 2018, against sole defendant Dr. Rajendra Dwivedi (“Defendant”) for failing to provide
20   adequate medical care in violation of the Eighth Amendment. (ECF No. 1.)
21            On May 21, 2020, Plaintiff filed a motion to compel production of documents and for
22   sanctions. (ECF No. 59.)
23            Plaintiff’s motion shall be denied as premature. Discovery in this case has not yet been
24   opened.1 When this case is ready for discovery to proceed the court will issue a scheduling order
25   opening discovery. Discovery will not be opened until after Defendant has filed an answer to the
26
                       1
27                       On April 15, 2020, Plaintiff notified the court that he had served discovery requests on
     Defendant. (ECF No. 58.) Plaintiff is not permitted to participate in discovery until after discovery has been opened
28   by the court. Defendant is not required to respond to Plaintiff’s premature discovery requests. When discovery is
     opened, Plaintiff may re-serve his discovery requests on Defendant.

                                                              1
             Case 1:18-cv-00645-DAD-GSA Document 60 Filed 05/26/20 Page 2 of 2



1    complaint.2 Therefore, it is not time for discovery in this case, and Plaintiff’s motion to compel
2    shall be denied.
3             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion to compel,
4    filed on May 21, 2020, is DENIED as premature.
5
     IT IS SO ORDERED.
6

7        Dated:       May 23, 2020                                     /s/ Gary S. Austin
                                                                UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                       2   Defendant Dwivedi filed a motion to dismiss on March 6, 2020. (ECF No. 46.) Under Rule
26
     12(a)(4), the filing of Defendant’s motion to dismiss extends the time for Defendant to file an answer until after the
27   motion to dismiss has been resolved. Fed. R. Civ. P. 12(a)(4); See Hernandez v. Avis Budget Group, Inc., 1:17-cv-
     00211-DAD-EPG, 2018 WL 10323280 (E.D. Cal. November 2, 2018).
28


                                                               2
